Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                 Page 1 of 17 PageID 1599



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SEAN OWENS,                                    §
                      PLAINTIFF,               §
                                               §
               V.                              §       CASE NO. 17-CV-1719-G-BK
                                               §
NEOVIA LOGISTICS, LLC,                         §
                DEFENDANT.                     §

                    FINDINGS CONCLUSIONS AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to the provisions of 28 U.S.C. § 636(b) and the District Judge’s Standing Order

of Reference, Doc. 64, this case has been referred to the United States Magistrate Judge for

pretrial management. The Court now considers the parties’ cross-motions for summary

judgment, Doc. 81 & Doc. 97. For the reasons discussed below, Plaintiff’s summary judgment

motion should be DENIED, and Defendant’s summary judgment motion should be GRANTED.

A.     Procedural History

       In this case, brought under the Fair Labor Standards Act (“FLSA”), Plaintiff alleges that

Defendant, his former employer, illegally misclassified him as an exempt employee not covered

by FLSA and failed to pay him overtime wages.1 Defendant takes the position that Plaintiff was

an exempt administrative employee and thus not entitled to overtime pay. The parties cross-

moved for summary judgment, Doc. 81 & Doc. 97, and, thereafter, Plaintiff filed a motion

seeking Rule 11 sanctions against Defendant. Doc. 112.



1
  Plaintiff was represented by counsel at the time he filed the operative amended complaint, but
is now proceeding pro se.
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                    Page 2 of 17 PageID 1600


B.     Factual Background

       Defendant is in the business of providing logistics services to its clients. Doc. 99 at 40

(Deft. Decl. of Maria Olson).2 Specifically, Defendant markets “Continuous Improvement”

solutions to its clients and potential clients to help them find cost savings in logistics operations,

including through increased efficiency of facility operations and processes. Doc. 99 at 40-41

(Olson Decl.).

       In January 2015, Plaintiff began working for Defendant as a Continuous Improvement

Supervisor. Doc. 99 at 41 (Olson Decl.). Defendant’s description of the position noted that: (1)

the job entailed functioning as a project leader who would lead Defendant’s continuous

improvement projects: (2) the essential functions of the job included being a subject matter

expert, as well as training and leading workshops; (3) a bachelor’s degree and

management/supervisory experience were required; and (4) the position required travel 50

percent of the time, as well as frequent walking, carrying, reaching, standing, and stooping, in

addition to lifting and moving items of various weight and working from a height of up to 20

feet. Doc. 99 at 51 (Deft. job description).

       Plaintiff’s offer letter, which he signed, stated that his “base salary on an annualized basis

will be $85,000.” Doc. 99 at 46-49 (Offer Letter). Plaintiff testified in his deposition that when

he started his job, he asked a human resources employee whether he qualified for overtime pay,

and she said she “didn’t think so.” Doc. 99 at 36 (Owens Dep.). Thereafter, he spoke to various



2
  Olson is a Senior Director of Operations Excellence for Defendant, and she was Plaintiff’s
direct supervisor from the time he was employed in January 2015 through part of 2016. Doc. 99
at 40 (Olson Decl.). Olson also had the same job duties as Plaintiff earlier in her career. Doc. 99
at 40 (Olson Decl.).



                                                   2
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                    Page 3 of 17 PageID 1601


managers and human resources employees about the possibility of getting overtime pay, and

either the person did not know or said that he could not. Doc. 99 at 36-37 (Owens Dep.).

       When Plaintiff asked Ms. Olson in November 2015 whether he could get overtime pay,

she told him that she could not grant that request but could “offer you some comp time or extra

vacations days. I can also approve your vacation days to carry over into 2016.” Doc. 81-1 at 8-9

(Owens MSJ); Doc. 99 at 37 (Owens Dep.). In April 2016, Defendant raised Plaintiff’s annual

pay to $86,275.00, noting that he was a salaried employee. Doc. 99 at 53 (Deft. Compensation

Information). In January 2017, Ms. Olson became aware of irregularities in Plaintiff’s expense

reporting, and he was ultimately terminated for that reason. Doc. 99 at 42-43 (Olson Decl.). In

the course of his termination proceedings, Defendant noted that Plaintiff was exempt from the

FLSA. Doc. 99 at 55 (Deft. termination form).

       During his deposition, Plaintiff acknowledged that he received the same gross pay every

week and whether he worked or took time off. Doc. 99 at 12 (Owens Dep.). Plaintiff said that

the job posting for his position was not correct insofar as it classified the position as a “project

leader,” because he “did not have full autonomy and authority to delegate responsibilities of

others as well as managing [his] own actions.” Doc. 99 at 14 (Owens Dep.). He did, however,

act as a trainer, facilitated workshops, and had a college degree and prior

supervisory/management experience. Doc. 99 at 14, 16 (Owens Dep.). Plaintiff also testified

that he was knowledgeable about various logistics methodologies, having spent 25 years in the

industry. Doc. 99 at 15 (Owens Dep.). Moreover, Plaintiff obtained a certification which

demonstrated his mastery of these principles after successfully completing an 80-hour

curriculum, passing a comprehensive test, and demonstrating high-quality execution of three

projects yielding positive performance results. Doc. 99 at 41 (Olson Decl.).


                                                   3
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                    Page 4 of 17 PageID 1602


       Plaintiff testified that part of his job was to analyze the operations of various clients’

facilities and determine how to improve those operations, including changing morale, and

reducing safety problems and costs, with efficiency being a “byproduct” of that process. Doc. 99

at 27 (Owens Dep.); see also Doc. 99 at 28 (Owens Dep.) (Plaintiff agreeing that his primary

duties consisted of working with team members to improve operational standards and existing

processes and involved in inspecting and auditing to determine if operational processes were in

alignment with prescribed . . . certification standards, procedures and guidelines which were

very strict and detail oriented.”); Doc. 99 at 30 (Owens Dep.) (Plaintiff testifying that his

“primary duties consisted of working with team members to improve operational standards and

existing processes”). In considering whether a particular client would be a good project for

Defendant, Plaintiff would look at the compiled data and “let them know if this would make a

good project,” although the final decision was not up to him. Doc. 99 at 29 (Owens Dep.).

Plaintiff also acknowledged that in training others, he selected which of Defendant’s modules to

use based on the nature of the job. Doc. 99 at 31 (Owens Dep.).

       Plaintiff also asserted that his job “required physical engagement to understand what

people are doing.” Doc. 99 at 19 (Owens Dep.). As an example, Plaintiff testified that if he was

tasked with modifying a standard work document, he would watch employees throughout the day

to observe their pace, which he timed, ask questions about what they were doing, and then

physically do the work himself so he could understand the process. Doc. 99 at 19-21 (Owens

Dep.). During and after that process, Plaintiff would gather data and document it in a flowchart,

for example, and ultimately send out a final report and team reports. Doc. 99 at 23-24 (Owens

Dep.). He described his job as “an auditor or inspector.” Doc. 99 at 23 (Owens Dep.).




                                                  4
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                  Page 5 of 17 PageID 1603


       When asked questions about his performance reviews during his tenure with Defendant,

Plaintiff testified that he “pretty much” agreed with Ms. Olson’s statements during his 2015

performance review that he sought creative ways to drive change and would “jump right in to

thoroughly understand the root cause” of the issue and “identify improvement opportunities

driving the company forward.” Doc. 99 at 32 (Owens Dep.); Doc. 99 at 61 (2015 Perf. Rev.).

Plaintiff also agreed with his previous self-assessment that, “in order to successfully complete a

project, I’ve had to deeply indulge in identifying leadership and associate gaps” to mentor, train

and teach team members. Doc. 99 at 32 (Owens Dep.); Doc. 99 at 61 (2015 Perf. Rev.).

Plaintiff additionally agreed with Ms. Olson’s assessment that:

       (1) “[Plaintiff] has a passion for delivering results. He is open to taking on new
       challenges and jumps right in when asked to engage in a project/tasks. When presented
       the challenge of taking a facility to ISO certification within four months, [Plaintiff]
       quickly engaged with the team, including other business areas, to create a detailed action
       plan aligned to [a] 4 month time frame”[3]; and

       (2) As [Plaintiff] engages in various activities, he continually looks for opportunities to
       improve processes and services to the operations in effect to help them optimize, achieve
       goals, and strive for continuous improvement.”

Doc. 99 at 62 (2015 Perf. Rev.); Doc. 99 at 32-33 (Owens Dep.).

       Plaintiff’s testimony regarding his role with Defendant largely mirrors Ms. Olson’s

declaration. Therein, she attests that she previously worked in Plaintiff’s position and, based on




3
  The project referenced involved a Mercedes Benz facility, during which Plaintiff prepared the
facility for being audited, training, and conducting auditing and inspecting. When Plaintiff
started work on the project, the facility was “way behind” on the integration of two different
systems, and he was tasked with integrating the systems and ensuring compliance with both.
Doc. 99 at 33 (Owens Dep.). Plaintiff testified that it was one of the largest facilities under
Defendant’s management and the job was a “pretty special” project and “a real challenge on a lot
of fronts.” Doc. 99 at 33-34 (Owens Dep.).



                                                 5
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                   Page 6 of 17 PageID 1604


that experience, her (and Defendant’s) expectation and knowledge was that: (1) Plaintiff’s

“primary duty was to analyze the operations of various facilities belonging to [Defendant’s]

clients and determine how to improve those operations . . . by making them more efficient,”

enhancing cost-effectiveness, and reducing safety incidents; (2) Plaintiff would train employees,

lead workshops, lead audits, recommend process improvements, and assist with the

implementation of problem-solving methodologies; (3) Plaintiff’s work also involved audits and

quality control; (4) Plaintiff would rely on his experience and exercise his judgment in deciding

the best way to improve client operations and processes; (5) Plaintiff “managed large,

complicated projects with very little day-to-day oversight” and acted as a “point person” on those

projects, updating Olson on a weekly basis; (6) as a project manager, Plaintiff “had substantial

control over the improvement of operations of the facilities to which he was assigned,” and he

was expected to exercise that control and “run the projects”; and (7) Plaintiff would occasionally

perform manual tasks as part of his inquiry into how a facility worked and how it could improve,

but those tasks were collateral to his primary duty of making the facility more efficient. Doc. 99

at 41-42 (Olson Decl.).

       The other evidence of record also supports Ms. Olson’s statements regarding the nature

of Plaintiff’s work. See Doc. 99 at 61 (2015 Perf. Rev.) (stating that, “depending on the needs of

the project, [Plaintiff] can effectively play the role of both an executor and a mentor. His

experience allows him the ability to make decisions and set priorities that align to the project

team needs and overall goals.”); Doc. 99 at 62 (2015 Perf. Rev.) (stating that when tasked with

the challenge on the Mercedes Benz job site, Plaintiff “quickly developed a solid action plan,”

and his dedication to the team allowed him to effectively lead execution efforts, such that the

facility received the necessary certification “in record time.”); Doc. 99 at 64 (2015 Perf. Rev.)


                                                 6
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                     Page 7 of 17 PageID 1605


(Plaintiff stating that his target was to “[l]ead high-quality, strategically-aligned projects that

have a sustainable impact on [his] department’s business results.”); Doc. 99 at 64 (2015 Perf.

Rev) (noting Plaintiff’s list of the 12 projects he had completed in 2014, in which he referred to

himself as a “project leader” for seven of those projects); Doc. 99 at 68 (2016 Perf. Rev.)

(Plaintiff stating that based on his success and improvement in, inter alia, project completion, his

influence had “a relatively significant impact on those around me and the environment.”); Doc.

99 at 69 (2016 Perf. Rev.) (Plaintiff stating that he “drove teams” to be informed regarding

performance goals and “held teams accountable and on track.”); Doc. 99 at 70 (2016 Perf. Rev.)

(supervisor noting that Plaintiff “led improvement projects” at various facilities.); Doc. 99 at 72

(2016 Perf. Rev.) (Plaintiff listing ten of his 2015 accomplishments and identifying himself as a

project manager on five of those jobs); and Doc. 99 at 77 (Plaintiff’s September 2016 email to

supervisor stating that, “[a]s the project leader, I am entitled to the freedom and latitude of

determining what projects I select to use . . .”).

C. Applicable Law

        1. Summary Judgment Standard

        Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A

party moving for summary judgment has the initial burden of “informing the district court of the

basis for its motion, and identifying those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,’ which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex, 477 U.S. at 323. Once the


                                                     7
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                    Page 8 of 17 PageID 1606


moving party has properly supported its motion for summary judgment, the burden shifts to the

nonmoving party to “come forward with specific facts showing that there is a genuine issue for

trial.” Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(internal quotes omitted). “Where the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party, there is no ‘genuine issue for trial.’” Id. (citation omitted).

Nevertheless, when ruling on a motion for summary judgment, the court is required to view all

facts and inferences in the light most favorable to the nonmoving party and resolve all disputed

facts in favor of the nonmoving party. Id. “A fact is ‘material’ if its resolution in favor of one

party might affect the outcome of the lawsuit under governing law.” Sossamon v. Lone Star

State of Texas, 560 F.3d 316, 326 (5th Cir. 2009) (quotation omitted).

       2. FLSA

       The FLSA requires an employer to pay overtime compensation to employees who work

more than 40 hours per week at a rate of at least one and one-half times the employee’s regular

rate. 29 U.S.C. § 207(a)(1). The FLSA does, however, include a number of exemptions to this

requirement. As relevant here, workers employed in bona fide administrative capacities are

exempt from the FLSA’s overtime requirements. See 29 U.S.C. § 213(a)(1) (exempting from §

207 “any employee employed in a bona fide executive, administrative, or professional

capacity”).

       “[T]he ultimate determination of whether an employer qualifies for an exemption under

the FLSA is a question of law.” Singer v. City of Waco, Texas, 324 F.3d 813, 818 (5th Cir.

2003) (citations omitted). “That ultimate determination, however, relies on many factual

determinations that can be resolved by a jury.” Id. “The Supreme Court recently clarified that

courts are to give FLSA exemptions ‘a fair reading,’ as opposed to the narrow interpretation


                                                  8
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                  Page 9 of 17 PageID 1607


previously espoused by this and other circuits.” Carley v. Crest Pumping Tech., LLC, 890 F.3d

575, 579 (5th Cir. 2018) (citing Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134, 1142

(2018)).

       A plaintiff bears the initial burden of proving that they were covered under the FLSA’s

overtime pay requirement. Id. (citation omitted). An employer claiming that an employee is

exempt from this provision then bears the burden of proving that the exemption applies.

Heidtman v. County of El Paso, 171 F.3d 1038, 1042 (5th Cir. 1999). In the case at bar,

Defendant argues that it need not pay Plaintiff overtime because he is subject to the FLSA’s

“administrative” work exemption. An employee in an administrative capacity is one:

       (1) Compensated on a salary or fee basis at a rate of not less than $455 per week;

       (2) Whose primary duty is the performance of office or non-manual work directly related
       to the management or general business operations of the employer or the employer’s
       customers; and

       (3) Whose primary duty includes the exercise of discretion and independent judgment
       with respect to matters of significance.

Dewan v. M-I, LLC, 858 F.3d 331, 334 (5th Cir. 2017) (quoting 29 C.F.R. § 541.200).

       The term “primary duty” means “the principal, main, major or most important duty that

the employee performs.” 29 C.F.R. § 541.700(a). “Factors to consider when determining the

primary duty of an employee include, but are not limited to, (1) the relative importance of the

exempt duties as compared with other types of duties; (2) the amount of time spent performing

exempt work; and (3) the employee’s relative freedom from direct supervision.” 29 C.F.R. §

541.700(a).




                                                9
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                 Page 10 of 17 PageID 1608


D. Parties’ Arguments and Analysis4

       1. Compensation

       As an initial matter, there is no dispute that Plaintiff was compensated by a salary that

was well over $455 per week. Moreover, the parties agree that Plaintiff has established a prima

facie case of an FLSA violation. Doc. 81 at 6-7; Doc. 81-2 (spreadsheet of overtime hours

worked); Doc. 87 at 12. As such, the Court limits its analysis to whether Plaintiff is exempt from

the FLSA because he served as an administrative employee.5

       2. Whether Plaintiff’s Primary Duty Directly Relates to the Management or General
       Business Operations of Either Defendant or its Customers

       Defendant asserts that Plaintiff’s primary duty was non-manual work directly related to

the management or general business operations of Defendant and its customers. Doc. 87 at 14.

Specifically, Defendant asserts that Plaintiff’s primary duty was to analyze the operations of

various facilities of Defendant’s clients to determine how those operations could be improved

and made more efficient. Doc. 87 at 14; Doc. 98 at 10. Those improvements would then be

implemented through training, workshops, audits, recommendations, and assisting with the

implementation of problem-solving methodologies. Doc. 87 at 16; Doc. 98 at 10-13. As such,

Plaintiff acted as a type of “efficiency consultant” to Defendant’s customers, and any physical

work he performed in that context was to understand the clients’ work processes so he could




4
  Because the parties filed cross-motions for summary judgment, their arguments are
consolidated to the extent possible.
5
 Although Plaintiff argues that Defendant did not raise any affirmative defenses, Doc. 81-1 at
14-15, Defendant asserted ten affirmative defenses in its Answer, Doc. 40 at 8-9, which was not
untimely as Plaintiff maintains.



                                                10
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                     Page 11 of 17 PageID 1609


optimize their operations. Doc. 87 at 16; Doc. 98 at 10-11, 19 (citing Renfro v. Indiana

Michigan Power Co., 370 F.3d 512, 519 (6th Cir. 2004) for the proposition that while the

plaintiff may have performed manual work on occasion to evaluate operational problems and

inefficiencies, such work was a merely a “collateral task” that was in furtherance of his primary

duty as a project leader analyzing and improving processes).

        Plaintiff asserts that his primary duty was not “administrative” because he was rarely at

his office and spent almost all of his time traveling and in the field. Doc. 105 at 18 (“Plaintiff’s

work was not conducted in the office the majority of the time and was, therefore, manual.”).

Plaintiff next asserts that he worked on Defendant’s “production side” and therefore was not

exempt from the FLSA. Doc. 105 at 19-20. Specifically, Plaintiff argues that he “was primarily

engaged in generating the product (parts/tangible goods) and providing the service (warehouse

storage/distribution).”6 Doc. 105 at 20.

        The phrase “directly related to the management or general business operations” refers to

the nature of the work the employee performs. To meet this requirement, an employee must

perform work directly related to assisting with the running of the business and includes, inter

alia, work in functional areas such as auditing, quality control, and research. 29 C.F.R. §

541.201(b); Snively v. Peak Pressure Control, LLC, 317 F. Supp. 3d 911, 915 (W.D. Tex. 2018).

That is to be “distinguished, for example, from working on a manufacturing production line or



6
  Although Defendant correctly argues that Plaintiff filed his summary judgment response at
least a day late, Doc. 107 at 2, due to Plaintiff’s status as a pro se litigant, the Court will afford
him some leniency on this point and address the claims on the merits. The Court also notes
Defendant’s argument that Plaintiff submitted numerous unauthenticated documents with his
response. Even considering those documents, however, they do not change the Court’s
determination.



                                                   11
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                   Page 12 of 17 PageID 1610


selling a product in a retail or service establishment.” Masterson v. Tucker Energy Servs., Inc.,

No. SA-16-CA-749-OLG-(HJB), 2018 WL 5733188, at *6 (W.D. Tex. Aug. 28, 2018) (quoting

29 C.F.R. § 541.201(a)).

       Plaintiff likens himself to an employee “working on a manufacturing production line” or

“selling a product in a . . . service establishment,” Doc. 105 at 20, but his argument is

undermined by his own testimony. See Doc. 99 at 28 (Owens Dep.) (Plaintiff answering

affirmatively when asked whether his “primary duties consisted mainly of working with team

members to improve operational standards and existing processes . . .”); Doc. 99 at 30 (same)

(Owens Dep.). Other evidence of record also underscores Defendant’s position. See Doc. 99 at

41-42 (Olson Decl.) (attesting that Plaintiff’s “primary duty was to analyze the operations of

various facilities belonging to [Defendant’s] clients and determine how to improve those

operations . . . by making them more efficient,” enhancing cost-effectiveness, and reducing

safety incidents); see also Doc. 81-4 at 1-3 (affidavit of Stefanos Pontikis, a former employee of

Defendant, stating that Plaintiff “physically engaged in work activities to understand the [work]

process,” but his “primary duties” involved “working with team members to improve operational

standards and existing processes” at facilities); Doc. 81-5 at 1-2 (affidavit of Robin Lyons,

another former co-worker) (stating that Plaintiff’s “primary duties” consisted of working with

team members to improve operational standards and existing processes and involved inspecting

and auditing to determine if operational process were in alignment with prescribed certification

standards and procedures). Thus, the Court concludes that Plaintiff’s primary duty was to

analyze the operations of the facilities of Defendant’s clients and improve their operations by

training, workshops, audits, recommending improvements, and assisting with the implementation

of problem-solving methodologies.


                                                 12
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                   Page 13 of 17 PageID 1611


       As noted above, Plaintiff’s work with Defendant’s clients involved, among other things,

audits and quality control. Such activities constitute “[w]ork directly related to management or

general business operations,” which qualifies as exempt work. 29 C.F.R. § 541.201(b); Snively,

317 F. Supp. 3d at 915; Carbaugh v. Unisoft Int’l, Inc., No. H-10-0670, 2011 WL 5553724, at

*23 (S.D. Tex. Nov. 15, 2011) (applying administrative exemption to employee who “had to

identify the customers’ needs, translate them into specifications to be implemented, and assist in

the implementation,” which involved the plaintiff having to spend much of his time away from

his employer’s offices); see also York v. City of Wichita Falls, 944 F.2d 236, 242 (5th Cir. 1991)

(holding that the fact than an employee may spend a significant portion of his time engaged in

ministerial or routine tasks did not foreclose the employee from qualifying as a bona fide

executive subject to the FLSA’s executive exemption).

       Ironically, Plaintiff’s version of the material facts, as relevant here, actually tend to

support Defendant’s position that Plaintiff played a key role with the company. See e.g., Doc.

81-1 at 7-8 (Plaintiff stating that he had to work overtime “to create a training plan” due to other

personnel not having the necessary training); Doc. 81-1 at 8 (stating that the Mercedes Benz

facility was the main priority in 2015, it was a “massive undertaking,” and he was the only

employee who had the necessary experience with the certification process to “make a miracle

happen”); Doc. 81-1 at 9 (noting that Defendant knew he was working off-the-clock “based on

the nature and substantive importance of the projects Plaintiff had to complete”); Doc. 81-1 at 9

(plaintiff was “challenged with supporting the more stressed facilities more than any other team

member” for the entirety of his employment); Doc. 81-2 at 14 (email from Plaintiff stating that

he typically spent a few hours a night working because he had “multiple projects [to]

run/manage.”); Doc. 99 at 68 (2016 Perf. Rev.) (Plaintiff stating that based on his success and


                                                 13
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                 Page 14 of 17 PageID 1612


improvement in, inter alia, project completion, his influence had “a relatively significant impact

on those around me and the environment.”). Moreover, Plaintiff traveled around the country

extensively for work, which would not likely be the case if his primary responsibility was

performing manual work once he arrived. Doc. 81-2 at 4-5, 17-18.7

       3. Whether Plaintiff’s Primary Duty Included the Exercise of Discretion and
       Independent Judgment with Respect to Matters of Significance

       Turning to the last requirement for the administrative exemption, Plaintiff alleges that he

did not have the authority to hire, fire, promote, or discipline any employee and did not manage

an enterprise or department or regularly direct the activities of two or more full-time employees.

Doc. 81-1 at 19. Moreover, Plaintiff claims that his role was defined and controlled by carefully

prescribed parameters, and his inspection work did not qualify him under the administrative

exemption. Doc. 105 at 13. In short, Plaintiff contends that the regulations clearly distinguish

discretion and independent judgment from “the use of skill in applying well-established

techniques, procedures or specific standards described in manuals or other sources.” Doc. 105 at

13 (quoting 29 C.F.R. § 541.202(e)). Thus, he claims that his performance of mechanical,




7
  Alternate grounds also support the Court’s decision that Plaintiff was an exempt employee. To
wit, employees acting as advisers or consultants to their employer’s clients or customers, such as
tax experts or financial consultants, may be exempt if their advice to their employer’s customers
regards “matters that involve policy determinations, i.e., how a business should be run or run
more efficiently.” Dewan, 858 F.3d at 337 (quoting U.S. Dep’t of Labor, Wage & Hour Div.,
Op. Letter (Sept. 12, 1997)); see 29 C.F.R. §541.201(c). Because Plaintiff’s job involved
determining how to make Defendant’s customers’ businesses run more efficiently, he can
properly be designated as an adviser/consultant, and is thus exempt under that measure as well.
Dewan, 858 F.3d at 337.




                                                14
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                  Page 15 of 17 PageID 1613


repetitive, recurrent, or routine work does not reflect the exercise of discretion and independent

judgment. Doc. 105 at 13.

        Defendant argues that Plaintiff exercised discretion and independent judgment with

respect to significant matters, including by using his experience and judgment to determine how

best to increase efficiency at a given facility by observing the work process, deciding which

methodologies or tools would improve the process, and applying them through teaching and

training. Doc. 87 at 17-18. Additionally, Defendant contends that Plaintiff exercised his

discretion and independent judgment with little oversight by (1) creatively applying the

methodologies and tools he selected to resolve problems; (2) managing major projects, such as

the Mercedes Benz project; (3) conducting audits; (4) scheduling daily and training schedules in

coordination with the facilities’ management; and (5) selecting training materials and leading the

sessions among other duties. Doc. 98 at 23-28.

        The exercise of discretion and independent judgment “involves the comparison and the

evaluation of possible courses of conduct, and acting or making a decision after the various

possibilities have been considered.” 29 C.F.R. § 541.202(a). The fact that an employee must

follow standard procedures and guidelines does not indicate the lack of professional discretion

and judgment. Owsley v. San Antonio Indep. Sch. Dist., 187 F.3d 521, 526 (5th Cir. 1999)

(holding that athletic trainers fall within the administrative exemption because they operate

independently when assessing an athlete’s injury and deciding whether the athlete should seek

further medical attention, sit out the remainder of practice or a game, or continue athletic

activity).

        Notably, “employees can exercise discretion and independent judgment even if their

decisions or recommendations are reviewed a higher level.” 29 C.F.R. § 541.202(c). In accord,


                                                 15
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                  Page 16 of 17 PageID 1614


the Court of Appels for the Fifth Circuit has held that the exercise of discretion and judgment

need not be final decision-making authority. Lott v. Howard Wilson Chrysler-Plymouth, Inc.,

203 F.3d 326, 331 (5th Cir. 2000). A consultant acts with discretion and independent judgment

when he “has made a study of the operations of a business and . . . has drawn a proposed change

in organization [and has] the plan reviewed or revised by superiors before it is submitted to the

client.” 29 C.F.R. § 541.202(c).

       Moreover, even if Plaintiff worked with a standard “toolbox” of continuous-improvement

methodologies, he still exercised his independent judgment in determining which methodologies

to use in each circumstance, as well as when and how to use them. Doc. 99 at 31 (Owens Dep.).

Plaintiff himself has stated that he worked on difficult, important projects, including “making a

miracle happen” during the Mercedes Benz project. Doc. 81-1 at 8. As he himself wrote, “[a]s

the project leader, I am entitled to the freedom and latitude of determining what projects I select

to use.” Doc. 99 at 77.

       Plaintiff’s independence is further underscored by the fact that he had little oversight

from his supervisors, who were rarely on site. Doc. 99 at 17-18 (Owens Dep.); Doc. 99 at 41-42

(Olson Decl.). Indeed, his supervisors expected him to be the “point person” for the projects to

which he was assigned and to manage those projects. Doc. 99 at 42 (Olson Decl.). Finally,

Plaintiff’s role in managing these projects was important to Defendant and its operations. Doc.

99 at 61 (noting that Plaintiff’s work “dr[ove] the company forward”); see also Doc. 99 at 32

(Owens Dep.) (agreeing with evaluation); Doc. 99 at 70 (2016 Perf. Rev.) (stating that Plaintiff

led various improvement projects”); Doc. 99 at 68 (2016 Perf. Rev.) (Plaintiff stating that based

on his success and improvement in, inter alia, project completion, his influence had “a relatively

significant impact on those around me and the environment.”)).


                                                16
Case 3:17-cv-01719-G-BK Document 121 Filed 03/14/19                 Page 17 of 17 PageID 1615


       Accordingly, judgment should be entered in Defendant’s favor.

E. Conclusion

       For the foregoing reasons, Plaintiff’s summary judgment motion, Doc. 81, should be

DENIED, and Defendant’s summary judgment motion, Doc. 97, should be GRANTED.

       SO RECOMMENDED on March 14, 2019.




                           INSTRUCTIONS FOR SERVICE AND
                         NOTICE OF RIGHT TO APPEAL/OBJECT

A copy of these findings, conclusions and recommendation shall be served on all parties in the
manner provided by law. Any party who objects to any part of these findings, conclusions and
recommendation must file specific written objections within 14 days after being served with a
copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b). In order to be specific, an objection must
identify the specific finding or recommendation to which objection is made, state the basis for the
objection, and specify the place in the magistrate judge’s findings, conclusions and
recommendation where the disputed determination is found. An objection that merely incorporates
by reference or refers to the briefing before the magistrate judge is not specific. Failure to file
specific written objections will bar the aggrieved party from appealing the factual findings and
legal conclusions of the magistrate judge that are accepted or adopted by the district court, except
upon grounds of plain error. See Douglass v. United Servs. Automobile Ass’n, 79 F.3d 1415, 1417
(5th Cir. 1996).




                                                17
